Citation Nr: 0703677	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  01-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2000 and later by 
the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).   The Board remanded the case in October 2003.  
The requested actions have since been completed, and the case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
degenerative disc disease, L5-S1, with lumbar myositis, rated 
as 60 percent disabling; and high blood pressure, rated as 10 
percent disabling.

2.  The veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

3.  The veteran is not entitled to compensation for a 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or includes the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2004 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  In addition, the letter told the veteran to 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's duty-to-assist letter was not provided prior to 
the adjudication of his claim.  However, he was afforded an 
appropriate opportunity to submit evidence and he has not 
alleged that he was harmed by this sequence of events.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His treatment records 
have been obtained.  He has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for specially adapted housing assistance or a home 
adaptation grant.  He states that his back disability 
severely limits him.  He described impairment due to his back 
disorder during a hearing held at the RO in January 2000, and 
reported that he had to stop working because of the disorder.  
He also indicated that the disorder required him to use a 
cane.   

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:
	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
		(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
		(2)	Blindness in both eyes, having only light 
perception, plus the 		anatomical loss or loss of use 
of one lower extremity, or 
		(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
		(4)	The loss or loss of use of one lower extremity 
together with the 	loss or loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair. 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. 
§ 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809  may be issued a certificate of 
eligibility under § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

The veteran's service-connected disabilities are degenerative 
disc disease, L5-S1, with lumbar myositis, rated as 60 
percent disabling; and high blood pressure, rated as 10 
percent disabling.  He has been granted a total disability 
rating based on individual unemployability.  

The evidence pertaining to the severity of the veteran's 
service-connected disabilities includes records from the 
Social Security Administration, private and VA medical 
treatment records and the reports of examinations conducted 
by the VA.  

After considering all of the evidence, the Board finds that 
the veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss of loss of use of one lower extremity (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Such findings are not shown in any of the medical evidence.  
A disability determination examination report dated in March 
1998 reflects that the veteran used a cane but that it was 
"not essential."  

Although the report of a spine examination conducted by the 
VA in April 2002 reflects that the veteran has radiating back 
pain and uses a one point cane, this use of a single cane 
does not satisfy the foregoing criteria which contemplate the 
use of "canes."  Moreover, the report shows that the 
veteran does not have any atrophy of the lower extremities, 
and muscle testing was 5/5.  Similar findings are shown in 
the treatment records such as a record dated in May 2001 
which reflects that the veteran has numbness of the left foot 
and ankle but is able to ambulate with a cane in the right 
hand.  

A Disability Determination examination dated in December 2002 
from Gil A. Hermida Perez, M.D., indicates that the veteran's 
back disorder caused impairment of walking long distances, 
but the report contains no indication of locomotion being 
precluded, etc.  Moreover, the same report notes that he had 
no impairment for handling objects and no gross motor or 
sensory deficits.  Thus, the Board finds that there is also 
no loss of use of an upper extremity.  Finally, the Board 
notes that a VA physical therapy assessment dated in February 
2003 reflects that the veteran has normal coordination and 
balance.  Thus, loss of use to the degree contemplated by the 
foregoing criteria is not shown.  Accordingly, the Board 
concludes that the criteria for entitlement to specially 
adapted housing assistance are not met.  

The Board further finds that the veteran is not entitled to 
compensation for a permanent and total disability which is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or includes the anatomical loss or loss of use of both 
hands.  There is no evidence that the veteran suffers from 
any of these disorders.  Accordingly, the Board concludes 
that the criteria for a special home adaptation grant under 
38 C.F.R. § 3.809a. are not met







ORDER

Entitlement to specially adapted housing assistance is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


